                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )      Criminal No. 3:15-cr-00037-2
                                                     )      Judge Trauger
BENJAMIN EDWARD HENRY BRADLEY                        )
                                                     )

                                             ORDER

         The defendant has filed a Motion for Reconsideration to Modify Sentence and for Leave

to File a Reply to Issues Raised in the Government Response (Docket No. 1265), which the court

will treat as a reply to the government’s Response to the defendant’s Motion for Compassionate

Release (Docket No. 1262). It is hereby ORDERED that the government shall respond to this

motion by June 12, 2020.

         It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:15-cr-00037 Document 1268 Filed 06/05/20 Page 1 of 1 PageID #: 5883
